MEMORANDUM OPINION
                                           No. 04-11-00623-CR

                                            Juan MEDRANO,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                        From the 437th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2009CR4544
                                 Honorable Dick Alcala, Judge Presiding 1

PER CURIAM

Sitting:            Catherine Stone, Chief Justice
                    Karen Angelini, Justice
                    Marialyn Barnard, Justice

Delivered and Filed: September 5, 2012

AFFIRMED

           After a trial on the merits, Juan Medrano was found guilty of robbery and was sentenced

to thirty-two years of imprisonment. Medrano timely filed a notice of appeal. His court-

appointed appellate attorney filed a brief in which she raises one arguable point of error, but

nonetheless concludes that this appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). Counsel states that



1
    Sitting by assignment
                                                                                   04-11-00623-CR


appellant was provided with a copy of the brief and motion to withdraw and was further

informed of his right to review the record and file his own brief. See Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Medrano did not file a pro se brief.

       We have reviewed the record and counsel’s brief. We agree that the appeal is frivolous

and without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion

to withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no

pet.); Bruns, 924 S.W.2d at 177 n.1.

       No substitute counsel will be appointed. Should appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the later of (1) the date of this

opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See TEX.

R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply

with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 68.4.

                                                 PER CURIAM


Do not publish




                                               -2-